ON MOTION FOR REHEARING AND/OR CERTIFICATION OF QUESTION
PER CURIAM.
The State of Florida has moved for rehearing and requested that the issue presented in this case be certified. We revise our original opinion to include the following question as one that passes upon an issue of great public importance:
Whether section 941.03, Florida Statutes (1990), is satisfied when the judgment or sentence is executed in accordance with the laws of the demanding state although the form required by the demanding state does not meet the Florida requirements for a judgment and sentence.
In all other respects, the motion for rehearing is denied.